Exhibit 10.7

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of March 26, 2012 (the
“Effective Date”) between Response Genetics, Inc., a Delaware Corporation (the
“Company”) and Stephanie H. Astrow (“Executive”). In consideration of the
promises and mutual covenants set forth below, the parties agree as follows:

 

1. Duties.

 

1.1 Executive shall serve as Vice President of Research and Development (“VP of
R&D”) of the Company and shall have all such authority, duties and
responsibilities as are consistent with such position and shall perform such
other duties and responsibilities on behalf of the Company as reasonably may be
assigned to Executive by the Chief Executive Officer and/or the Company’s Board
of Directors (“Board”).

 

1.2 Executive shall report to the Chief Executive Officer. It is understood that
Executive shall devote substantially all of her time to her duties and
responsibilities as VP of R&D. Executive agrees to use her best efforts and
devote her time, attention, skill and efforts to rendering her services to
further the best interests and welfare of the Company.

 

1.3 The parties acknowledge that the Company’s main offices are located in Los
Angeles, California, which is Executive’s principal place of employment.
Executive acknowledges that she may be required to travel in connection with her
employment.

 

1.4 Extracurricular Activities. It is recognized that participation by Executive
in various professional, governmental, civic, charitable, educational and
cultural activities, other than those conducted by the Company, benefits the
Company’s public image and Executive shall be free to engage in such reasonable
activities, provided that such activities do not conflict or otherwise compete
with activities conducted by the Company. Any such activities of significance
shall be reported by Executive to the Company’s Chief Executive Officer and
Board of Directors.

 

2. Term.

 

2.1 The term of Executive’s employment hereunder shall commence on the Effective
Date and shall end on March 26, 2013 (the “Initial Term”), unless earlier
terminated as provided in Section 4 hereof; provided, however, that, unless
earlier terminated as provided in Section 4 hereof, the Initial Term shall
automatically be extended for one additional year (the “Renewal Term”), and on
each subsequent anniversary, the Renewal Term shall be extended for one
additional year (the period consisting of the Initial Term and the Renewal Term
(including extensions thereof) being referred to as the “Employment Period”),
unless at least sixty (60) days prior to the applicable anniversary date, the
Company or Executive shall have given written notice to the other not to extend
the Employment Period. Nothing in this Section 2 shall limit the right of the
Company or Executive to terminate Executive’s employment hereunder on the terms
and conditions set forth in Section 4 hereof.

 

3. Compensation and Benefits.

 

1

 



3.1 Base Salary. During the Employment Period, Executive shall be paid an annual
base salary of $250,000 (“Base Salary”). The Base Salary shall be payable in
accordance with the Company’s normal payroll practices.

 

3.2 Bonus. With respect to each fiscal year or portion of a fiscal year of the
Company ending during the Term, Executive shall be eligible to receive an annual
incentive bonus (“Annual Bonus”) as determined by the Chief Executive Officer
and approved the Compensation Committee of up to 35% of Base Salary (the “Target
Annual Bonus”), with the actual Annual Bonus payable being based upon the
Company’s achievement of performance goals, as determined by the Chief Executive
Officer and approved by the Board, and Executive’s achievement of individual
performance objectives for such fiscal year, as reasonably determined by the
Company and communicated to Executive. Any earned Annual Bonus shall be paid to
Executive pursuant to the terms of the applicable incentive plan. Any Bonus
earned for year 2012 shall be pro-rated based on the number of days Executive
has been employed with the Company.

 

3.3 Benefits. During the Employment Period, Executive shall be eligible to
participate in all employee benefit plans and arrangements that are made
available generally to other similarly situated employees of the Company.

 

3.4 Equity Awards. Upon joining the Company, Executive shall receive 110,000
shares of Stock options vesting monthly over 48 months and subject to the terms
and conditions of such plans and any award agreement between the Company and
Executive evidencing such awards.

 

Executive shall be eligible to participate in the equity-based incentive plans
of the Company and may receive awards thereunder, as determined by the Chief
Executive Office and approved by Compensation Committee from time to time and
subject to the terms and conditions of such plans and any award agreement
between the Company and Executive evidencing such awards.

 

3.5 Business Expenses. The Company shall pay or reimburse Executive for ordinary
and necessary reasonable expenses which Executive incurs during the Employment
Period in performing her duties under this Agreement in accordance with the
Company’s expense reimbursement policy.

 

3.6 Paid Time Off. During the Employment Period, Executive shall accrue paid
time off days per year, which shall accrue in accordance with the policies made
available to other similarly situated employees of the Company. Such paid time
off shall be taken at such times and intervals as shall be determined by
Executive, subject to the business needs of the Company.

 



4. Termination of Employment.

 

4.1 General. Executive’s employment hereunder shall terminate during the
Employment Period upon any of the following: (a) Executive’s death; (b) a
termination by the Company for Disability, defined for purposes of this
Agreement as Executive’s inability to perform the essential functions of her
position, with or without reasonable accommodation, for six (6) consecutive
months; (c) termination by the Company with or without Cause; (d) a termination
by Executive with or without Good Reason; and (e) a non-renewal of the
Employment Period in accordance with Section 2.

 

2

 



4.2 Notice of Termination. Any purported termination of Executive’s employment
(other than termination due to Executive’s death) shall be communicated by
written Notice of Termination delivered to the other party hereto in accordance
with Section 11 hereof.

 

4.3 Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean the following: (a) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (b) if Executive’s employment
is terminated by the Company for Disability, thirty (30) days after the Notice
of Termination is given; (c) if Executive’s employment is terminated with Cause,
the date specified in the Notice of Termination (but no earlier than the date
such Notice of Termination is given), subject to Executive’s right to cure, if
any, as set forth herein; (d) if Executive’s employment is terminated with Good
Reason, thirty (30) days after the Notice of Termination is given, subject to
the Company’s right to cure, if any, as set forth herein, or (e) if Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which shall not be less than fifteen (15) days from the date
such Notice of Termination is given).

 

4.4 Compensation Upon Termination During the Employment Period. For purposes of
this Agreement, “Accrued Obligations” shall mean: (a) Executive’s Base Salary
earned but not paid prior to the Date of Termination, which shall be paid on the
Date of Termination; (b) all benefits to which Executive is entitled under the
terms of the Company’s benefit plans, programs, or arrangements in which she
participates, other than severance plans, programs, or arrangements, as in
effect immediately prior to the Date of Termination, payable in accordance with
the terms of such plans, programs, or arrangements; (c) any paid time off earned
but not used through the Date of Termination, which shall be paid on the Date of
Termination; and (d) any business expenses and travel expenses that are
reimbursable under this Agreement or otherwise that have been incurred by
Executive but unreimbursed by the Date of Termination, subject to the submission
of any required substantiation and documentation as specified pursuant to the
Agreement.

 

4.5 Termination by the Company with Cause or by Executive without Good Reason,
by Disability, by Reason of Death, or due to Non-Renewal of the Employment
Period. If Executive’s employment hereunder is terminated during the Employment
Period (a) by the Company with Cause, (b) by Executive without Good Reason,
(c) by reason of Disability, (d) by reason of Executive’s death, or (e) as a
result of the non-renewal of the Employment Period, then Executive shall be
entitled to receive only the Accrued Obligations. For purposes of this Agreement
only, “Cause” shall mean (a) engaging in dishonesty or misconduct that is
injurious to the Company; (b) Executive’s conviction of, or pleas of no lo
contendere to, any felony or crime involving moral turpitude, material fraud or
embezzlement of the Company’s property or a charge or indictment of any other
felony; or (c) Executive’s breach of any material terms of this Agreement. “Good
Reason” shall mean Executive’s resignation following (a) a material breach by
the Company of its obligations hereunder, provided Executive has first given the
Company notice of such alleged breach and the Company has failed to cure same
within thirty (30) days; or (b) a material diminution of Executive’s duties or
material reduction of Executive’s compensation and benefits.

 

3

 



4.6 Termination by Company without Cause or by Executive with Good Reason. If
Executive’s employment hereunder is terminated during the Employment Period by
the Company without Cause or by Executive with Good Reason, then Executive will
receive the Accrued Obligations and within ten (10) days following Executive’s
execution and delivery of the Release of Claims (defined below), Executive will
be entitled to receive a severance benefit of nine (9) months of Executive’s
then-current Base Salary, plus a prorated Target Annual Bonus, payable either in
a lump sum or in installments, as determined by the Company in its sole
discretion; provided, however, that if Executive is terminated by the Company
without Cause or if Executive resigns from employment as a result of a material
diminution of Executive’s duties or material reduction of Executive’s
compensation and benefits within the twenty four (24) month period following a
Change of Control, the Executive will receive the Accrued Obligations and within
ten (10) days following Executive’s execution and delivery of the Release of
Claims (defined below), Executive will be entitled to receive a severance
benefit of eighteen (18) months of Executive’s then-current Base Salary, plus
one and one-half times the Executive's pro-rated Target Annual Bonus, payable
either in a lump sum or in installments, as determined by the Company in its
sole discretion.

 

4.7 No Further Benefits. Except as otherwise provided in this Agreement,
Executive acknowledges that the amounts payable and the benefits provided
pursuant to Section 4 hereof are the exclusive items in the nature of salary,
bonus, benefits, and perquisites to which Executive is entitled in connection
with the termination of her employment for any reason.

 

4.8 Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to Section 4.6 other than the
Accrued Obligations (collectively, the “Severance Benefits”) shall be
conditioned upon Executive’s execution, delivery to the Company, and
non-revocation of a general release of claims against the Company, as well as
its current and former employees, agents, successors and assigns, as well as any
company controlled by, controlling, or under common control with the Company
(“Affiliated Company”), prepared by the Company’s outside counsel (“Release of
Claims”) within sixty (60) days following the date of Executive’s Date of
Termination. If Executive fails to execute the Release of Claims in such a
timely manner so as to permit any revocation period to expire prior to the end
of such sixty (60) day period, or timely revokes her acceptance of such release
following its execution, Executive shall not be entitled to any of the Severance
Benefits. Further, to the extent that any of the Severance Benefits constitutes
a Nonqualified Deferred Compensation Plan, as defined below, any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
sixtieth (60th) day following the date of Executive’s termination of employment
hereunder, but for the condition on executing the Release of Claims as set forth
herein, shall not be made until the sixtieth (60th) day, after which any
remaining Severance Benefits shall thereafter be provided to Executive according
to the applicable schedule set forth herein.

 

5. Change of Control.

 

4

 



5.1 Upon a Change of Control during the Employment Period, Executive shall
immediately become fully vested, and have a non-forfeitable right to,
Executive’s initial equity-based compensation award, as if all specified
performance objectives and other conditions had been fully attained, and
Executive shall have two (2) years following the Change of Control, or the
remaining term of the respective options, whichever period is less, in which to
exercise any and all vested options. If Executive is terminated by the Company
without Cause or if Executive resigns from employment as a result of a material
diminution of Executive’s duties or material reduction of Executive’s
compensation and benefits within the twenty four (24) month period following a
Change of Control, Executive shall immediately become fully vested, and have a
non-forfeitable right to, any previously granted equity-based compensation
awards, as if all specified performance objectives and other conditions had been
fully attained, and Executive shall have two (2) years following the Date of
Termination, or the remaining term of the respective options, whichever period
is less, in which to exercise any and all vested options.

 

5.2 For purposes of this Agreement, “Change of Control” shall mean:

 

5.2.1 Any individual, entity, or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”), becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Affiliated Company, or (iv) any acquisition
pursuant to a transaction that complies with subclauses (A), (B), and (C) of
paragraph 5.2.3 below;

 

5.2.2 Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

5.2.3 Consummation of a reorganization, merger, statutory share exchange, or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

5

 



5.2.4 Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

6. Section 280G. Notwithstanding any provision of this Agreement to the
contrary, if any payment or benefit Executive would receive pursuant to this
Agreement or otherwise (collectively, the “Payments”) would constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”), and, but for this sentence, would be subject to the excise
tax imposed by Section 4999 of the Code or any similar or successor provision
(the “Excise Tax”), then the aggregate amount of the Payments shall be reduced,
but only to the extent necessary so that no portion of the Payments (after
reduction) are subject to the Excise Tax. The professional firm engaged by the
Company for general tax purposes as of the day prior to the date of the event
that might reasonably be anticipated to result in Payments that would otherwise
be subject to the Excise Tax will perform the foregoing calculations. If the tax
firm so engaged by the Company is serving as accountant or auditor for the
acquiring company, the Company will appoint a nationally recognized tax firm to
make the determinations required by this Section. The Company will bear all
expenses with respect to the determinations by such firm required to be made by
this Section. The Company and Executive shall furnish such tax firm such
information and documents as the tax firm may reasonably request in order to
make its required determination. The tax firm will provide its calculations,
together with detailed supporting documentation, to the Company and Executive as
soon as practicable following its engagement. Any good faith determinations of
the tax firm made hereunder will be final.

 

7. Covenants.

 

7.1 Confidential Information. During the Employment Period and the five (5) year
period immediately following the Date of Termination, Executive shall hold all
Confidential Information in strictest confidence and shall not use or disclose
such Confidential Information, or cause it to be used or disclosed, other than
as required in performance of Executive’s duties on behalf of the Company or
unless first specifically authorized in writing by Company to Executive. In the
event that Executive is required by law to disclose any Confidential
Information, Executive agrees to give the Company prompt advance written notice
thereof and to provide the Company with reasonable assistance, at the Company’s
cost and expense, in obtaining an order to protect the Confidential Information
from public disclosure. For purposes of this Agreement, “Confidential
Information” shall mean any information about the Company and all of its
Affiliated Companies, including methods of operation, customer lists, products,
prices, fees, costs, research and development, inventions, trade secrets,
know-how, software, marketing methods, plans, personnel, suppliers, competitors,
markets, and other specialized information or proprietary matters. “Confidential
Information” does not include, and there shall be no obligation hereunder with
respect to, information that (i) is generally available to the public or (ii)
becomes generally available to the public other than as a result of a disclosure
not otherwise permissible hereunder.

 

6

 



7.2 Noncompetition/Nonsolicitation. Executive recognizes the benefits derived by
her from her employment or engagement by the Company and that the continuation
of such benefits is dependent upon the continued success of the Company which,
in turn, is dependent in part upon the preservation of the Company’s
relationships with its clients. Executive believes it to be in her own best
interests and in the best interests of the Company, its stockholders, and its
other employees to preserve the Company’s relationships with its clients. In
consideration of the foregoing and of the mutual promises and covenants
contained herein, Executive hereby agrees as follows:

 

7.2.1 During the Employment Period, Executive shall use her best efforts to
promote the interests of the Company and shall not engage, directly or
indirectly, in any business competitive with the business of the Company, or its
subsidiaries, if any.

 

7.2.2 During the Employment Period, Executive shall not, directly or indirectly,
on her own behalf or on behalf of any other person or entity, (a) solicit,
accept any business from, or perform any services for any account which is or
was a client of the Company; (b) cause or induce or attempt to cause or induce
any client to withdraw any business from the Company; or (c) solicit or accept
from any prospective client of the Company any business or service which was
solicited on behalf of the Company by Executive or otherwise misappropriate any
business opportunity of the Company for her own benefit. Executive agrees
further not to engage during the one (1) year period following any termination
of employment in any such activities prohibited by this paragraph to the extent
that any activity would involve the use of Confidential Information or trade
secrets of the Company.

 

7.2.3 During the Employment Period and for the one (1) year period following any
termination thereof, Executive shall not, directly or indirectly, on her own
behalf or on behalf of any other person or entity, cause or induce or attempt to
cause or induce any employee of the Company to terminate her employment with the
Company, or advise or recommend to any other person that he employ or solicit
for employment any person who is, or was within the six (6) month period prior
to the Date of Termination, an employee or other service provider of the
Company, or its subsidiaries, if any.

 

7

 



7.2.4 Notwithstanding any provision contained herein to the contrary, it is
understood that Executive shall have the right and privilege at any time to
invest in any competitive enterprise or business whose capital stock is listed
on a national securities exchange in the United States or is traded on the
Nasdaq stock market, provided the total direct and indirect investment of
Executive, Executive’s spouse and dependents, represents not more than two
percent (2%) of the total capital stock of such enterprise. Nothing contained
herein shall prohibit or restrict Executive from investing in any
non-competitive enterprise or business.

 

7.3 Except to the extent materially conflicting with this Agreement, Executive
agrees that she shall abide by, and shall conduct business in accordance with
and subject to, all applicable policies and procedures of the Company, including
all employee and ethical policies of the Company, and all client
conflict-of-interest policies applicable to the Company or its subsidiaries
generally, as such policies may exist from time to time. Executive also
understands and agrees that the business and affairs of the Company shall be
conducted in accordance with the Company’s Corporate Policies and strict legal
and ethical standards, including, without limitation, compliance with all
commercial, tax, labor, and other laws (including the U.S. Foreign Corrupt
Practices Act).

 

8. Indemnification. The Company shall indemnify Executive and hold Executive
harmless from any and all claims arising from or related to Executive’s
performance of her duties hereunder to the fullest extent permitted by
applicable law and/or the Company’s Directors and Officers Liability Insurance.

 

9. Tax Withholding; Section 409A. Any payments or benefits provided for
hereunder shall be paid net of any applicable withholding required under
federal, state, or local law and any additional withholding to which Executive
has agreed. Notwithstanding any other provision of this Agreement to the
contrary, the following shall apply:

 

9.1 In the event that Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), any amount
or that constitutes a Nonqualified Deferred Compensation Plan (within the
meaning of Section 409A of the Code and Treasury Regulation Section 1.409A-1(a))
that would otherwise be payable or provided during the six-month period
immediately following the Date of Termination shall instead be paid or provided
on the first business day after the date that is six months following
Executive’s “separation from service” within the meaning of Section 409A of the
Code.

 

9.2 To the extent required by Code Section 409A, any payment or benefits
otherwise due to Executive upon her termination of employment with the Company
that constitutes a Nonqualified Deferred Compensation Plan that shall not be
made until and unless such termination from employment constitutes a “separation
from service” as such term is defined under Code Section 409A. This provision
shall have no effect on payments or benefits otherwise due or payable to
Executive or on her behalf, which are not on account of her termination from
employment with the Company or as a result of her death.

 

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or sent by reputable
international overnight courier, addressed, if to Executive, to the address
inserted below Executive’s signature on the final page hereof and, if to the
Company, to the address set forth below (with required copy), or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

 

8

 



To the Company:

 

Response Genetics, Inc.

1640 Marengo St., 6th Floor

Los Angeles, California 90033

Attention: General Counsel

 

11. Entire Agreement; Modification. Except as specifically provided herein, this
Agreement supersedes any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof which have been
made by any party; provided, however, that any equity award agreements or
proprietary information agreements previously signed by Executive remain in full
force and effect. This Agreement may only be modified in a writing signed by
Executive and a duly authorized officer of the Company.

 

12. Assignment; Successors. This Agreement will bind and inure to the benefit of
and be enforceable by the Company and its respective successors and assigns and
the Executive and the Executive’s heirs, executors, administrators, and
successors; provided, however, that the services provided by the Executive under
this Agreement are of a personal nature, and rights and obligations of the
Executive under this Agreement will not be assignable or delegable (except by
will or the laws of descent and distribution); provided further, however, the
Company may assign this Agreement to, and all rights hereunder will inure to the
benefit of, any subsidiary or affiliate of the Company or any person, firm or
corporation resulting from the reorganization of the Company or succeeding to
the business or assets of the Company by purchase, merger, consolidation or
otherwise. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, assigns, heirs and legal
representatives

 

13. Applicable Law. The validity, interpretation and performance of this
Agreement shall be governed by the laws of the State of California, without
reference to its conflict-of-law rules.

 

14. Waiver. No waiver by Executive or the Company at any time of any breach by
the other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

15. Headings. Captions and Section headings in this Agreement are provided
merely for convenience and shall not affect the interpretation of any of the
provisions herein.

 

16. Survival. The obligations of the Company and Executive under this Agreement
which by their nature may require either partial or total performance after the
termination of the Employment Period shall survive such termination.

 

9

 



17. Severability. In the event any provision of this agreement shall be found
unenforceable by a court of competent jurisdiction, the provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited. If a deemed modification is not satisfactory in the judgment of
such court, the unenforceable provision shall be deemed deleted, and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

 

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT AS OF THE DATE FIRST ABOVE WRITTEN.

 



 

RESPONSE GENETICS, INC.



 

 

 

By: /s/ Thomas A. Bologna                     

Name: Thomas A. Bologna

Title: Chairman of the Board of Directors

 



 

 

By: /s/ Stephanie Astrow                          

Stephanie H. Astrow

[Redacted]

 

 

10



 



 

 

 

